DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The Office Action is responsive to the Amendment filed on 09/27/2021.

3.	The Terminal Disclaimer filed on 09/27/2021 is disapproved for reasons: 
            The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10);
            For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership;
           A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the 
Please note the TD must be re-filed. No new fees are due.
            (If have any question, please contact with Lawana Hixon at 571-272-6074).

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal 
5.	Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,880,011 (Fan). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-9 and 11-20 of the instant application are encompassed by claims 1-20 of US Patent No. 10,880,011 (Fan).

Instant Application No. 17/109,778 (Claims 1, 11 and 17)
US Patent No. 10,880,011 (Claims 1, 11, 12 and 17)
          A circuit for an optical communication network, the circuit comprising: 
         a receiver configured to (i) receive an optical signal having an in- phase (I) component and a quadrature-phase (Q) component, (ii) 

         receiving, by an optical receiver, an optical signal from an optical cable;
generating, by the optical receiver, an analog signal vector representing the optical signal;
         generating, by a transceiver, a digital signal vector from the analog signal vector; and generating, by the transceiver, signal data representing a signal constellation of the digital signal vector;
         wherein the digital signal vector comprises a digital representation of an in-phase (I) component and a quadrature-phase (Q) component of the optical signal (i.e., see Claims 11 and 12 of US Patent No. 10,880,011); 
an adaptive gain equalizer configured to (i) receive the I component and the Q component, (ii) estimate an angular tilt between the I component and the Q component, and (iii) compensate receive data corresponding to the received optical signal for distortion based on the estimate of the angular tilt between the I component and the Q component.

generating, by an adaptive gain equalizer of a digital signal processing circuit, an estimate of an angular tilt of the signal constellation; and
          generating, by the adaptive gain equalizer, transformed signal data by compensating the signal data for distortion of the signal constellation based on the estimate of the angular tilt (i.e., see Claims 11 and 12 of US Patent No. 10,880,011).


Regarding claims 2, 12 and 18, as similarly described above, Fan discloses
at least one of router, a sever, a hub, a datacenter system, a network backhaul system, a computer, a phone system, and  a system that comprises the circuit and that transmits and receives optical signals over the optical communication network (i.e., see Claims 1, 11, 12 and 17 of US Patent No. 10,880,011).
Regarding claims 3, 13 and 19, as similarly described above, Fan discloses the optical network comprising one of a DWDM network, an OFDM network, and a TDM network (i.e., see Claims 10, 15 and 19 of US Patent No. 10,880,011).

Regarding claims 5 and 14, as similarly described above, Fan discloses
 at least one of (i) the adaptive gain equalizer is configured to generate  first estimate of the angular tilt based on a sum of a plurality of cross-correlations of the I and Q components of a first signal constellation, a sum of the plurality of cross-correlations being computed over a moving window of data samples obtained from a digital signal vector, and (ii) or the adaptive gain equalizer is configured to iteratively revise the estimate of the angular tilt until the I and Q components are substantially uncorrelated (i.e., see Claims 4 and 13 of US Patent No. 10,880,011).
Regarding claim 6, as similarly described above, Fan discloses the adaptive gain equalizer being configured to iteratively revise the estimate of the angular tilt based on a step gain, and the step gain changing based on a number of times the angular tilt has been estimated (i.e., see Claim 6 of US Patent No. 10,880,011).

1/(cos2ϴ—sin2ϴ)                         
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                ϴ
                                            
                                            
                                                -
                                                s
                                                i
                                                n
                                                ϴ
                                            
                                            
                                        
                                        
                                            
                                            
                                            
                                        
                                        
                                            
                                                -
                                                s
                                                i
                                                n
                                                ϴ
                                            
                                            
                                                c
                                                o
                                                s
                                                ϴ
                                            
                                            
                                        
                                    
                                
                            
                        
                    
                                  
and ϴ being the estimate of the angular tilt (i.e., see Claim 7 of US Patent No. 10,880,011).
Regarding claims 8 and 15, as similarly described above, Fan discloses the  adaptive gain equalizer providing separate distortion compensation for a first portion of the receive data associated with a horizontal polarization of the  optical signal and for a second port ion of the receive data associated with a vertical polarization of the optical signal (i.e., see Claim 8 of US Patent No. 10,880,011).
Regarding claim 9, as similarly described above, Fan discloses further comprising a decision sheer configured to slice the receive data; and an optical communication system configured to process the receive data for at least one of feed forward equalization and carrier recovery prior to compensating the receive data for distortion of a first signal constellation, the distortion of the first signal constellation comprising at least one of squeezing, shifting, and tilting, and  the optical signal comprising data representing one of a single polarization 
Regarding claims 16 and 20, as similarly described above, Fan discloses the second optical communication system including: a second optical receiver configured to receive a second optical signal from the first optical communication system via the optical network and to generate a second analog signal vector, and a second adaptive gain equalizer, wherein the second optical communication system is configured to generate a second digital signal vector from the second analog signal vector and to generate second signal data representing a second signal constellation of the second digital signal vector, and wherein the second adaptive gain equalizer is configured to generate a second estimate of an angular tilt of the second signal constellation and to generate transformed second signal data by compensating the second signal da ta for distortion of the second signal constellation based on the second estimate of the angular tilt (i.e., see Claims 10, 15 and 19 of US Patent No. 10,880,011).

6.	Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,651,941 (Fan). Although the claims at issue are not identical, they are not patentably he limitations recited in claims 1-9 and 11-20 of the instant application are encompassed by claims 1-20 of US Patent No. 10,651,941 (Fan).

Instant Application No. 17/109,778 (Claims 1, 11 and 17)
US Patent No. 10,651,941 (Claims 1, 11, 12 and 17)
          A circuit for an optical communication network, the circuit comprising: 
         a receiver configured to (i) receive an optical signal having an in- phase (I) component and a quadrature-phase (Q) component, (ii) recover the I component and the Q component from the received optical signal, and (iii) generate an output including the I component and the Q component; and
          An integrated optical module device, the device comprising:
         an optical receiver configured to receive an optical signal from an optical cable and to generate an analog signal vector representing the optical signal; a transceiver configured to generate  a digital signal vector from the analog signal vector; and wherein the transceiver is further configured to generate signal data representing a signal constellation of the digital signal vector;
         wherein the digital signal vector comprises a digital representation of an in-phase (I) component and a quadrature-phase (Q) component of the optical signal (i.e., see Claims 11 and 12 of US Patent No. 10,651,941); 
an adaptive gain equalizer configured to (i) receive the I component and the Q component, (ii) estimate an angular tilt between the I component and the Q component, and (iii) compensate receive data corresponding to the received optical signal for distortion based on the estimate of the angular tilt between the I component and the Q component.

wherein the transceiver comprises an adaptive gain equalizer configured to generate an estimate of an angular tilt of the signal constellation, and to generate  transformed signal data by compensating the signal data for distortion of the signal constellation based on the estimate of the angular tilt (i.e., see Claims 11 and 12 of US Patent No. 10,651,941).


Regarding claims 2, 12 and 18, as similarly described above, Fan discloses
at least one of router, a sever, a hub, a datacenter system, a network backhaul system, a computer, a phone system, and  a system that comprises the circuit and that transmits and receives optical signals over the optical communication network (i.e., see Claims 1, 11, 12 and 17 of US Patent No. 10,651,941).
Regarding claims 3, 13 and 19, as similarly described above, Fan discloses the optical network comprising one of a DWDM network, an OFDM network, and a TDM network (i.e., see Claims 10, 15 and 19 of US Patent No. 10,651,941).
Regarding claim 4, as similarly described above, Fan discloses the receiver configured to receive the optical signal as one of a multilevel quadrature amplitude modulation (QAM) signal, a discrete multitoned (DMT) modulation signal, an orthogonal frequency division multiplexing (OFDM), and a phase-shift keying (PSK) signal (i.e., see Claims 10, 15 and 19 of US Patent No. 10,651,941).
Regarding claims 5 and 14, as similarly described above, Fan discloses

Regarding claim 6, as similarly described above, Fan discloses the adaptive gain equalizer being configured to iteratively revise the estimate of the angular tilt based on a step gain, and the step gain changing based on a number of times the angular tilt has been estimated (i.e., see Claim 6 of US Patent No. 10,651,941).
Regarding claim 7, as similarly described above, Fan discloses the adaptive gain equalizer being configured to generate  transformed  signal data based on a transformation matrix in accordance with 
1/(cos2ϴ—sin2ϴ)                         
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                ϴ
                                            
                                            
                                                -
                                                s
                                                i
                                                n
                                                ϴ
                                            
                                            
                                        
                                        
                                            
                                            
                                            
                                        
                                        
                                            
                                                -
                                                s
                                                i
                                                n
                                                ϴ
                                            
                                            
                                                c
                                                o
                                                s
                                                ϴ
                                            
                                            
                                        
                                    
                                
                            
                        
                    
                                  
and ϴ being the estimate of the angular tilt (i.e., see Claim 7 of US Patent No. 10,651,941).

Regarding claim 9, as similarly described above, Fan discloses further comprising a decision sheer configured to slice the receive data; and an optical communication system configured to process the receive data for at least one of feed forward equalization and carrier recovery prior to compensating the receive data for distortion of a first signal constellation, the distortion of the first signal constellation comprising at least one of squeezing, shifting, and tilting, and  the optical signal comprising data representing one of a single polarization modulation and a dual-polarization modulation (i.e., see Claim 9 of US Patent No. 10,651,941).
Regarding claims 16 and 20, as similarly described above, Fan discloses the second optical communication system including: a second optical receiver configured to receive a second optical signal from the first optical communication system via the optical network and to generate a second analog signal vector, and a second adaptive gain equalizer, wherein the second optical communication .

7.	Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,432,313 (Fan). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-9 and 11-20 of the instant application are encompassed by claims 1-20 of US Patent No. 10,432,313 (Fan).

Instant Application No. 17/109,778 (Claims 1, 11 and 17)
US Patent No. 10,432,313 (Claims 1, 12 and 18-20)

         a receiver configured to (i) receive an optical signal having an in- phase (I) component and a quadrature-phase (Q) component, (ii) recover the I component and the Q component from the received optical signal, and (iii) generate an output including the I component and the Q component; and
          A method of operating an integrated optical module device, the method comprising:
         receiving, by an optical receiver, an optical signal from an optical cable;
         generating, by the optical receiver, an analog signal vector representing the optical signal;
         generating, by a transceiver, a digital signal vector from the analog signal vector; and generating, by the transceiver, signal data representing a signal constellation of the digital signal vector;
         wherein the digital signal vector comprises a digital representation of an in-phase (I) component and a quadrature-phase (Q) component of the optical signal (i.e., see Claim 1 of US Patent No. 10,432,313); 
an adaptive gain equalizer configured to (i) receive the I component and the Q component, (ii) estimate an angular tilt between the I component and the Q component, and (iii) compensate receive data corresponding to the received optical signal for distortion based on the estimate of the angular tilt between the I component and the Q component.

          generating, by an adaptive gain equalizer of a digital signal processing circuit, an estimate of an angular tilt of the signal constellation; and
          generating, by the adaptive gain equalizer, transformed signal data by compensating the signal data for distortion of the signal constellation based on the estimate of the angular tilt (i.e., see Claim 1 of US Patent No. 10,432,313).


Regarding claims 2, 12 and 18, as similarly described above, Fan discloses
at least one of router, a sever, a hub, a datacenter system, a network backhaul system, a computer, a phone system, and  a system that comprises the circuit and 
Regarding claims 3, 13 and 19, as similarly described above, Fan discloses the optical network comprising one of a DWDM network, an OFDM network, and a TDM network (i.e., see Claims 1 and 18 of US Patent No. 10,432,313).
Regarding claim 4, as similarly described above, Fan discloses the receiver configured to receive the optical signal as one of a multilevel quadrature amplitude modulation (QAM) signal, a discrete multitoned (DMT) modulation signal, an orthogonal frequency division multiplexing (OFDM), and a phase-shift keying (PSK) signal (i.e., see Claim 1 and 18 of US Patent No. 10,432,313).
Regarding claims 5 and 14, as similarly described above, Fan discloses
 at least one of (i) the adaptive gain equalizer is configured to generate  first estimate of the angular tilt based on a sum of a plurality of cross-correlations of the I and Q components of a first signal constellation, a sum of the plurality of cross-correlations being computed over a moving window of data samples obtained from a digital signal vector, and (ii) or the adaptive gain equalizer is configured to iteratively revise the estimate of the angular tilt until the I and Q components are substantially uncorrelated (i.e., see Claim 4 of US Patent No. 10,432,313).

Regarding claim 7, as similarly described above, Fan discloses the adaptive gain equalizer being configured to generate  transformed  signal data based on a transformation matrix in accordance with 
1/(cos2ϴ—sin2ϴ)                         
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                ϴ
                                            
                                            
                                                -
                                                s
                                                i
                                                n
                                                ϴ
                                            
                                            
                                        
                                        
                                            
                                            
                                            
                                        
                                        
                                            
                                                -
                                                s
                                                i
                                                n
                                                ϴ
                                            
                                            
                                                c
                                                o
                                                s
                                                ϴ
                                            
                                            
                                        
                                    
                                
                            
                        
                    
                                  
and ϴ being the estimate of the angular tilt (i.e., see Claim 7 of US Patent No. 10,432,313).
Regarding claims 8 and 15, as similarly described above, Fan discloses the  adaptive gain equalizer providing separate distortion compensation for a first portion of the receive data associated with a horizontal polarization of the  optical signal and for a second port ion of the receive data associated with a vertical polarization of the optical signal (i.e., see Claims 19 and 20 of US Patent No. 10,432,313).
Regarding claim 9, as similarly described above, Fan discloses further comprising a decision sheer configured to slice the receive data; and an optical 
Regarding claims 16 and 20, as similarly described above, Fan discloses the second optical communication system including: a second optical receiver configured to receive a second optical signal from the first optical communication system via the optical network and to generate a second analog signal vector, and a second adaptive gain equalizer, wherein the second optical communication system is configured to generate a second digital signal vector from the second analog signal vector and to generate second signal data representing a second signal constellation of the second digital signal vector, and wherein the second adaptive gain equalizer is configured to generate a second estimate of an angular tilt of the second signal constellation and to generate transformed second signal data by compensating the second signal da ta for distortion of the second signal .

8.	Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,038,505 (Fan). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-9 and 11-20 of the instant application are encompassed by claims 1-32 of US Patent No. 10,038,505 (Fan).

Instant Application No. 17/109,778 (Claims 1, 11 and 17)
US Patent No. 10,038,505 (Claims 1, 13 and 21)
          A circuit for an optical communication network, the circuit comprising: 
         a receiver configured to (i) receive an optical signal having an in- phase (I) component and a 

         receiving, by an optical receiver, an optical signal from an optical cable;
generating, by the optical receiver, an analog signal vector representing the optical signal;
         generating, by a transceiver, a digital signal vector from the analog signal vector; and generating, by the transceiver, signal data representing a signal constellation of the digital signal vector;
         wherein the digital signal vector comprises a digital representation of an in-phase (I) component and a quadrature-phase (Q) component of the optical signal (i.e., see Claim 1 of US Patent No. 10,038,505); 
an adaptive gain equalizer configured to (i) receive the I component and the Q component, (ii) estimate an angular tilt between the I component and the Q component, and (iii) compensate receive data corresponding to the received optical signal for distortion based on the estimate of the angular tilt between the I component and the Q component.

generating, by an adaptive gain equalizer of a digital signal processing circuit, an estimate of an angular tilt of the signal constellation; and
          generating, by the adaptive gain equalizer, transformed signal data by compensating the signal data for distortion of the signal constellation based on the estimate of the angular tilt (i.e., see Claim 1 of US Patent No. 10,038,505).


Regarding claims 2, 12 and 18, as similarly described above, Fan discloses
at least one of router, a sever, a hub, a datacenter system, a network backhaul system, a computer, a phone system, and  a system that comprises the circuit and that transmits and receives optical signals over the optical communication network (i.e., see Claims 1, 3 and 21 of US Patent No. 10,038,505).
Regarding claims 3, 13 and 19, as similarly described above, Fan discloses the optical network comprising one of a DWDM network, an OFDM network, and a TDM network (i.e., see Claims 11 and 19 of US Patent No. 10,038,505).

Regarding claims 5 and 14, as similarly described above, Fan discloses
 at least one of (i) the adaptive gain equalizer is configured to generate  first estimate of the angular tilt based on a sum of a plurality of cross-correlations of the I and Q components of a first signal constellation, a sum of the plurality of cross-correlations being computed over a moving window of data samples obtained from a digital signal vector, and (ii) or the adaptive gain equalizer is configured to iteratively revise the estimate of the angular tilt until the I and Q components are substantially uncorrelated (i.e., see Claim 4 of US Patent No. 10,038,505).
Regarding claim 6, as similarly described above, Fan discloses the adaptive gain equalizer being configured to iteratively revise the estimate of the angular tilt based on a step gain, and the step gain changing based on a number of times the angular tilt has been estimated (i.e., see Claim 6 of US Patent No. 10,038,505).

1/(cos2ϴ—sin2ϴ)                         
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                ϴ
                                            
                                            
                                                -
                                                s
                                                i
                                                n
                                                ϴ
                                            
                                            
                                        
                                        
                                            
                                            
                                            
                                        
                                        
                                            
                                                -
                                                s
                                                i
                                                n
                                                ϴ
                                            
                                            
                                                c
                                                o
                                                s
                                                ϴ
                                            
                                            
                                        
                                    
                                
                            
                        
                    
                                  
and ϴ being the estimate of the angular tilt (i.e., see Claim 7 of US Patent No. 10,038,505).
Regarding claims 8 and 15, as similarly described above, Fan discloses the  adaptive gain equalizer providing separate distortion compensation for a first portion of the receive data associated with a horizontal polarization of the  optical signal and for a second port ion of the receive data associated with a vertical polarization of the optical signal (i.e., see Claims 12, 20 and 32 of US Patent No. 10,038,505).
Regarding claim 9, as similarly described above, Fan discloses further comprising a decision sheer configured to slice the receive data; and an optical communication system configured to process the receive data for at least one of feed forward equalization and carrier recovery prior to compensating the receive data for distortion of a first signal constellation, the distortion of the first signal constellation comprising at least one of squeezing, shifting, and tilting, and  the 
Regarding claims 16 and 20, as similarly described above, Fan discloses the second optical communication system including: a second optical receiver configured to receive a second optical signal from the first optical communication system via the optical network and to generate a second analog signal vector, and a second adaptive gain equalizer, wherein the second optical communication system is configured to generate a second digital signal vector from the second analog signal vector and to generate second signal data representing a second signal constellation of the second digital signal vector, and wherein the second adaptive gain equalizer is configured to generate a second estimate of an angular tilt of the second signal constellation and to generate transformed second signal data by compensating the second signal da ta for distortion of the second signal constellation based on the second estimate of the angular tilt (i.e., see Claims 1, 13 and 20 of US Patent No. 10,038,505).

9.	Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9,853,734 lthough the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-9 and 11-20 of the instant application are encompassed by claims 1-33 of US Patent No. 9,853,734 (Fan).

Instant Application No. 17/109,778 (Claims 1, 11 and 17)
US Patent No. 9,853,734 (Claims 1, 13, 20, 23 and 27)
          A circuit for an optical communication network, the circuit comprising: 
         a receiver configured to (i) receive an optical signal having an in- phase (I) component and a quadrature-phase (Q) component, (ii) recover the I component and the Q component from the received optical signal, and (iii) generate an output 

         receiving, by an optical receiver, an optical signal from an optical cable;
         generating, by the optical receiver, an analog signal vector representing the optical signal;
         generating, by a transceiver, a digital signal vector from the analog signal vector; and generating, by the transceiver, signal data representing a signal constellation of the digital signal vector;
         wherein the digital signal vector comprises a digital representation of an in-phase (I) component and a quadrature-phase (Q) component of the optical signal (i.e., see Claims 1, 13, 20, 23 and 27 of US Patent No. 9,853,734); 
an adaptive gain equalizer configured to (i) receive the I component and the Q component, (ii) estimate an angular tilt between the I component and the Q component, and (iii) compensate receive data corresponding to the received optical signal for distortion based on the estimate of the angular tilt between the I component and the Q component.

generating, by an adaptive gain equalizer of a digital signal processing circuit, an estimate of an angular tilt of the signal constellation; and
          generating, by the adaptive gain equalizer, transformed signal data by compensating the signal data for distortion of the signal constellation based on the estimate of the angular tilt (i.e., see Claims 1, 13, 20, 23 and 27 of US Patent No. 9,853,734).


Regarding claims 2, 12 and 18, as similarly described above, Fan discloses
at least one of router, a sever, a hub, a datacenter system, a network backhaul system, a computer, a phone system, and  a system that comprises the circuit and that transmits and receives optical signals over the optical communication network (i.e., see Claims 1, 13, 20, 23 and 27 of US Patent No. 9,853,734).
Regarding claims 3, 13 and 19, as similarly described above, Fan discloses the optical network comprising one of a DWDM network, an OFDM network, and a TDM network (i.e., see Claims 18, 29 and 32 of US Patent No. 9,853,734).
Regarding claim 4, as similarly described above, Fan discloses the receiver configured to receive the optical signal as one of a multilevel quadrature amplitude modulation (QAM) signal, a discrete multitoned (DMT) modulation signal, an orthogonal frequency division multiplexing (OFDM), and a phase-shift keying (PSK) signal (i.e., see Claim 18, 29 and 32 of US Patent No. 9,853,734).

 at least one of (i) the adaptive gain equalizer is configured to generate  first estimate of the angular tilt based on a sum of a plurality of cross-correlations of the I and Q components of a first signal constellation, a sum of the plurality of cross-correlations being computed over a moving window of data samples obtained from a digital signal vector, and (ii) or the adaptive gain equalizer is configured to iteratively revise the estimate of the angular tilt until the I and Q components are substantially uncorrelated (i.e., see Claims 4 and 31 of US Patent No. 9,853,734).
Regarding claim 6, as similarly described above, Fan discloses the adaptive gain equalizer being configured to iteratively revise the estimate of the angular tilt based on a step gain, and the step gain changing based on a number of times the angular tilt has been estimated (i.e., see Claim 6 of US Patent No. 9,853,734).
Regarding claim 7, as similarly described above, Fan discloses the adaptive gain equalizer being configured to generate  transformed  signal data based on a transformation matrix in accordance with 
1/(cos2ϴ—sin2ϴ)                         
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                ϴ
                                            
                                            
                                                -
                                                s
                                                i
                                                n
                                                ϴ
                                            
                                            
                                        
                                        
                                            
                                            
                                            
                                        
                                        
                                            
                                                -
                                                s
                                                i
                                                n
                                                ϴ
                                            
                                            
                                                c
                                                o
                                                s
                                                ϴ
                                            
                                            
                                        
                                    
                                
                            
                        
                    
                                  

Regarding claims 8 and 15, as similarly described above, Fan discloses the  adaptive gain equalizer providing separate distortion compensation for a first portion of the receive data associated with a horizontal polarization of the  optical signal and for a second port ion of the receive data associated with a vertical polarization of the optical signal (i.e., see Claims 12, 26 and 30 of US Patent No. 9,853,734).
Regarding claim 9, as similarly described above, Fan discloses further comprising a decision sheer configured to slice the receive data; and an optical communication system configured to process the receive data for at least one of feed forward equalization and carrier recovery prior to compensating the receive data for distortion of a first signal constellation, the distortion of the first signal constellation comprising at least one of squeezing, shifting, and tilting, and  the optical signal comprising data representing one of a single polarization modulation and a dual-polarization modulation (i.e., see Claims 13, 26 and 30 of US Patent No. 9,853,734).
Regarding claims 16 and 20, as similarly described above, Fan discloses the second optical communication system including: a second optical receiver .

                               Allowable Subject Matter
10.     Claims 1-9 and 11-20 are allowed (if overcome the double patenting above).

11.     The following is an examiner's statement of reasons for allowance:
Claims 1-9 and 11-20 are allowable because Agazzi et al (US Patent No. 9,337,934), Zamani et al (Pub. No.: US 2016/0142153), and Jia et al (Pub. No.: US 2016/0020857), takes alone or in combination, fails to teach the first optical 
first signal data for distortion of the first signal constellation based on the first estimate of the angular tilt.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 

Response to Arguments
12.	Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. 
The Terminal Disclaimer filed on 09/27/2021 is disapproved for reasons: 
            The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10);
            For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership;
           A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.
Please note the TD must be re-filed. No new fees are due.
            (If have any question, please contact with Lawana Hixon at 571-272-6074).
Therefore, the double patenting is still maintained.

                                                          

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or 
/HANH PHAN/Primary Examiner, Art Unit 2636